Citation Nr: 1636535	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-28 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post excision of neuroma base of the right index finger.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which continued a noncompensable rating for status post excision of neuroma base of the right index finger.  

In October 2010, the Veteran appeared at an informal conference hearing at the RO.  A report of that conference is of record.

In an April 2011 rating decision, the RO increased the Veteran's disability rating for status post excision of neuroma base of the right index finger to 10 percent, effective February 27, 2009, the date of the Veteran's claim for an increased rating.  This was not a full grant of the benefit sought, and the appeal continued.

The Board previously considered this matter in January 2014, at which time it remanded for additional development, including a new VA examination.

At a March 2014 VA examination, the Veteran stated that he retired due to his service-connected right hand disability.  Specifically, he indicated that he worked as a butcher and was no longer able to safely hold the knife.  He also stated that he was no longer able to perform his prior job as a gun instructor.  The Board finds that the Veteran has raised a claim of entitlement to a TDIU.  This claim is under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of a rating in excess of 30 percent for status post excision of neuroma base of the right index finger and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The weight of the evidence supports a finding that the Veteran's status post excision of neuroma base of the right index finger has manifested as moderate incomplete paralysis of the right median nerve throughout the entire appeal period.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for status post excision of neuroma base of the right index finger have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for status post excision of neuroma base of the right index finger has been in effect since Mach 15, 1994.  It is currently rated as 10 percent disabling under Diagnostic Code 7899-7804, based on evidence of a painful neuroma.  See April 2011 rating decision.  For the reasons explained below, the Board finds that a higher rating of 30 percent is warranted.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

At the outset, the Board notes that the Veteran is right-handed.

At a November 2010 VA examination, the Veteran reported sharp pain in this right hand when gripping objects, often dropping the object.  He also reported normal range of motion and normal dexterity with the hand.  He stated that he used to be an expert marksman but had to give up shooting due to pain in his right hand.  He indicated that during a typical day, the finger will stiffen when using a computer for a prolonged period of time.  He stated that he was looking for work in his prior occupation as a butcher, but thought that it would be difficult to hold the knives.  He also reported a scar on the inside of the right index finger from the surgery; the scar was not painful or tender, or interfered with the use of his hand.  The examiner diagnosed neuroma right index finger, with mild to moderate functional impairment, and surgical scar right index finger, without functional impairment.

At a March 2014 VA examination, the Veteran reported swelling and numbness of his right index finger.  He also reported constant tenderness at the site of the surgical incision and sharp pain that affects the entire hand, when grabbing objects.  The Veteran stated that his right hand symptoms affect his ability to do yard work and kitchen duty, as well as his ability to perform his past job as a gun instructor.

Significantly, the March 2014 VA examination shows a diagnosis of nerve damage in the right index finger, as due to the neuroma excision.  Specifically, the examination shows a finding of moderate incomplete paralysis of the right median nerve.  This finding is consistent with the prior November 2010 VA examination, which shows a diagnosis of neuroma right index finger, with mild to moderate functional impairment.  Consequently, a higher rating of 30 percent (applicable to the major extremity) is warranted under Diagnostic Code 8515, 38 C.F.R. § 4.124a, for the entire appeal period.  This higher rating shall supplant the previously assigned rating of 10 percent under Diagnostic Code 7899-7804 to avoid pyramiding.  38 C.F.R. § 4.14.  In making such finding, the Board notes that the pain and functional impact contemplated under 7804 for the site of the incision is essentially duplicative, in this case, of that accounted for in the newly assigned rating under Diagnostic Code 8515 for the neuroma itself.  The Board further notes that the provisions under38 C.F.R. § 3.951 concerning protected ratings are not applicable here, as no reduction in rating is taking place.  To the contrary, an increase is being awarded as a result of switching the diagnostic code in use.  

As stated in the introduction, the Veteran has raised a claim of TDIU, which the Board is remanding for additional development, to include a VA examination.  See Remand, below.  Consequently, the Board will defer adjudication of whether the Veteran is entitled to a rating in excess of 30 percent for his service-connected status post excision of neuroma base of the right index finger.


ORDER

A rating of 30 percent for status post excision of neuroma base of the right index finger is granted.


REMAND

The Veteran has suggested that he is unemployable due to his service-connected status post excision of neuroma base of the right hand index finger.  At a March 2014 VA examination, he stated that he had had to retire due to his service-connected right hand disability.  Specifically, he indicated that he used to work as a butcher and was no longer able to safely hold the knife.  He added that he was no longer able to perform his previous job as a gun instructor.  He has also reported finger stiffness when using a computer for a prolonged period of time.

The Veteran does not currently meet the schedular percentage threshold for a TDIU.  See 38 C.F.R. § 4.16(a).  Nevertheless, as there is evidence of unemployability during the period on appeal, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  In addition, the Board finds that a VA examination as to the functional impairment caused by the Veteran's service-connected right hand disability would be helpful.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  The last VA examination was in March 2014.

Finally, the Board notes that VA treatment records were last associated with the claims file in January 2014.  On remand, VA should obtain any outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for a TDIU, and provide him notice of the evidence and information required to substantiate such claim.

2.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

3.  Thereafter, and after providing the Veteran a reasonable amount of time to submit any additional evidence, schedule the Veteran for a VA examination.  Review of the claims file should be noted in the examiner's report.  (If the Veteran fails to attend the VA examination, VA should nonetheless obtain an opinion based on the record.)

The examiner is requested to describe the functional impairment caused by the Veteran's service-connected right hand disability and to state how it might impact the Veteran's ability to work.  Consideration should be given to the Veteran's level of education, special training, and previous work experience.  In this regard, the Board notes that the Veteran has reported employment as a gun instructor and butcher.  See March 2014 VA examination.

4.  Then, the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU, i.e., an opinion as to whether service-connected disability preclude him from securing and following gainful employment.

5.  Readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


